DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10,21-30 in the reply filed on 05/20/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 on which claim 22 is dependent on states a low-n grid disposed over the back of the substrate, and it also states a low-n grid is part of hybrid isolation, then claim 22 states hybrid isolation is as thick as the substrate. Claim 22 is stating opposite to what claim 21 is stating, because a low-n grid is over the substrate according to the claim 21. 

Claims 1-10,21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It not clear what low-n grid stands for. Does n stand for index of refraction, if so what are low values and what are high values?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10,21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Patent No. 9443899).


 	With respect to claim 1, Liu et al discloses a substrate (where photodiodes are formed in,Fig.5) comprising a front side (where transistors are formed,Fig.5) and a back side opposite to the front side (where substrate is contacting 519,Fig.5) ; a plurality of pixel sensors (photodiode,Fig.5); an isolation grid (520,Fig.5) disposed in the substrate and separating the plurality of pixel sensors from each other (Fig.5); a reflective grid disposed over the isolation grid on the back side of the substrate (DTI,Fig.5, made from tungsten, column 3); and a low-n grid (LN grid,Fig.5, because lanthanum oxide has a refraction index of 1.8) disposed over the back side of the substrate and overlapping the reflective grid  from a plan view (Fig.5), wherein a width of the low-n grid is greater than a width of the reflective grid (Fig.5). However, Liu et al does not explicitly disclose wherein a width of the low-n grid is greater than a width of the reflective grid.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 
 	With respect to claim 2, Liu et al discloses further comprising a plurality of color filters  (506-510,Fig.5) disposed over the substrate on the back side.

 	With respect to claim 3, Liu et al discloses wherein the low-n grid is disposed between and separating the color filters from each other (Fig.5).

 	With respect to claim 4, wherein the reflective grid is disposed between the low-n grid and the isolation grid (Fig.5).

 	With respect to claim 5, Liu et al does not explicitly disclose wherein the low-n grid comprises an insulating material. On the other hand, very well known material such as Lanthanum oxide is known to be a dielectric material. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that Lanthanum oxide is used as a design choice.

 	With respect to claim 6, Liu et al does not explicitly disclose wherein the isolation grid comprises at least an insulating material. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that the isolation grid structure has insulating material, in order to isolate the transistors from crosstalk.

 	With respect to claim 7, Liu et al discloses wherein the reflective grid comprises a conductive material (column 3)

 	With respect to claim 8, Liu et al discloses wherein a depth of the isolation grid is equal to or less than a thickness of the substrate (Fig.5).

 	With respect to claim 9, Liu et al discloses wherein the low-n grid is separated from the reflective grid (by 519,Fig.5).

With respect to claim 10, Liu et al discloses wherein the low-n grid is in contact with the reflective grid (not in direct contact, but it is in contact,Fig.5). 

 	With respect to claim 21, Liu e t al discloses a substrate (where DTI and STI formed in,Fig.5) comprising a front side (where the transistors are located on,Fig.5) and a back side opposite to the front side (where 519 is formed on,Fig.5); a pixel sensor (fig.5); a hybrid isolation surrounding the pixel sensor in the substrate (Fig.5), and the hybrid isolation comprising: a reflective grid (DTI,Fig.5) disposed in the substrate; and a first isolation grid disposed in the substrate (STI,Fig.5); and a low-n grid (512,Fig.5) disposed over the back side of the substrate and overlapping the reflective grid from a plan view (Fig.5), wherein a thickness of the reflective grid is greater than a thickness of the first isolation grid structure (Fig.5). However, Liu et al does not explicitly disclose wherein a thickness of the reflective grid is greater than a thickness of the first isolation grid structure. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, However, Liu et al does not explicitly disclose wherein the corresponding grids surrounding the pixel sensors. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that grid surrounds the pixel , in order to prevent crosstalk or interference.


 	With respect to claim 22, Liu et al does not explicitly disclose wherein a thickness of the hybrid isolation is equal to a thickness of the substrate (Fig.5).

 	With respect to claim 23, Liu et al does not explicitly disclose further comprising a dielectric layer, wherein the dielectric layer covers sidewalls and a bottom surface of the first isolation grid. However, it does disclose that the isolation layer is a STI. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that STI is filled with insulation material such as silicon oxide so the sidewall and bottom the trench are filled with dielectric material. 

 	With respect to claim 24, Liu et al discloses further comprising a second isolation grid (514,Fig.5) disposed over the substrate on the back side.

 	With respect to claim 25, Liu et al discloses wherein the reflective grid is disposed between the first isolation grid and the second isolation grid (Fig.5).

 	With respect to claim 26, Liu e t al discloses a substrate (where DTI and STI formed in,Fig.5) comprising a front side (where transistors are formed on,Fig.5) and a back side opposite to the front side (Fig.5); a pixel sensor (Fig.5); a color filter (506-510,Fig.5) corresponding to the pixel sensor and disposed over the substrate on the back side (Fig.5); a first isolation grid (520,Fig.5) disposed in the substrate and surrounding the pixel sensor (Fig.5); a first reflective grid (DTI,Fig.5) disposed in the substrate and surrounding the pixel sensor (Fig.5); a second isolation grid surrounding the color filter on the back side of the substrate (512,Fig.5); and a second reflective grid (514,Fig.5) surrounding the color filter on the back side of the substrate (Fig.5), wherein the second isolation grid and the second reflective grid form a low-n grid (Fig.5), and the second reflective grid of the low-n grid and the first reflective grid and are between the second isolation grid of the low-n grid and the first isolation grid (Fig.5). However, Liu et al does not explicitly disclose wherein the corresponding grids surrounding the pixel sensors or color filter. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that grid surround the pixel and filter, in order to prevent crosstalk or interference.

 	With respect to claim 27, Liu et al does not explicitly disclose further comprising a dielectric layer covering at least sidewall and a bottom surface of the first isolation grid. However, it does disclose that the isolation layer is a STI. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that STI is filled with insulation material such as silicon oxide so the sidewall and bottom the trench are filled with dielectric material. 


 	With respect to claim 28, Liu et al discloses wherein the second isolation grid of the low-n grid covers sidewalls and a top surface of the second reflective grid of the low-n grid (Fig.5).

 	With respect to claim 29, Liu et al discloses wherein the first reflective grid is separated from the second reflective grid of the low-n grid (by 512 and 519,Fig.5).

 	With respect to claim 30, Liu et al discloses wherein the first isolation grid, the first reflective grid and the low-n grid are aligned with each other (Fig.5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895